Mates, J.,
delivered the opinion of the court.
This corporation, as the charter shows, is a mutual fire insurance company, without capital stock, incorporated .under ch. *51424 of the Code of 1906, and empowered by its charter to insure the property of its members only. It cannot be contended that the Farmers’ Mutual Fire Insurance Company was organized and chartered under any of the provisions of ch. 69 of the Code of 1906, which deals with the subject of insurance. Section 897, ch. 24, of the Code of 1906, provides that “corporations for every lawful purpose and of every kind, except for the construction and operation of a railroad other than street railroads, and the carrying on of an insurance business, may be created under the provisions of this chapter: provided, that the exception as to insurance companies shall not apply to mutual insurance associations organized for the purpose of insuring the property of its members only; and such associations may be incorporated under the provisions of this chapter.” This section shows two things: First, that no insurance association, other than mutual insurance associations organized for the purpose of insuring the property of its members only, can be created under this chapter; and, second, that mutual insurance associations; organized for the purpose of insuring the property of its members only, must be incorporated under the provisions of this chapter. Section 2559 of the Codeof 1906, in the chapter on “Insurance,” expressly names all concerns subject to the department, and they are “all indemnity or guarantee companies, all companies, corporations, partnerships, associations, individual and fraternal orders, whether domestic or foreign, transacting or to be admitted to transact, the business of insurance in this state, are insurance companies within the meaning of this chapter, and shall be subject to the inspection and supervision of the commissioner.” By § 2582 of the Code of 1906 it is provided that corporations created for the purpose of transacting fire insurance shall have a capital stock.of not less than $50,000. This company cannot be liecnsed to do business in this state, as provided for other insurance companies in the chapter on “Insurancé,” because, first, it is not a kind of insurance' company authorized to be created by the *515chapter on “Insurance”; second, it has no authority to transact business within this state, save with its own membership; third, it does not belong to that class of insurance companies subject to the department of insurance, as outlined in § 2559 of the Code of 1906; fourth, it has no capital stock, and cannot be authorized to transact the business of insurance in this state, unless it has a capital stock of not less than $50^000. It may insure its own members, but it does not get this power under the general insurance laws of the state, but by virtue of § 897 of the Code of 1906, under the chapter on “Corporations.” Section 2561 of the Code of 1906 provides that “before granting a certificate of authority to any insurance company the commissioner shall be satisfied by examination that it is qualified under the laws of the state to transact business therein, and as to its financial ability and condition.”
Clearly this record shows that this company is not qualified to transact business in the state, within the meaning of this statute, when the only right that is given it under the law is to deal with its own membership. It- is not organized under the chapter on “Insurance.” It has no capital stock. It is not subject to the department, and possesses none of the essentials required by the statute as a condition precedent to its right to transact the business of insurance in the state. When the statute speaks of the right to transact the business of insurance in this state, it means the right to do a general business, and has no reference to the restricted right that a mutual insurance company has to insure the property of its own membership. We decide no other question in the case.

Affirmed.